Citation Nr: 1530236	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia as secondary to service-connected hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disability (previously claimed as chest pain), to include as secondary to service-connected peripheral artery disease, hypertension, and nephrolithiasis.

3.  Entitlement to service connection for a heart disability (previously claimed as chest pain), to include as secondary to service-connected peripheral artery disease, hypertension, and nephrolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the Montgomery, Alabama RO.

In a June 2015 Appellant's Brief, the Veteran's representative expressed that the Veteran's hyperlipidemia claim should be inferred as a claim for diabetes mellitus.   However, the Veteran did not assert that she actually has diabetes mellitus, and has not filed a claim for service connection for diabetes mellitus or indicated an intent to file any such claim.  Thus, if the Veteran wishes to file a claim for service connection for diabetes mellitus, she should do so with the RO as appropriate.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a heart disability, to include as secondary to service-connected peripheral artery disease, hypertension, and nephrolithiasis and entitlement to service connection for hyperlipidemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In August 2007, the RO denied the Veteran's claim for service connection for a heart disability (claimed as chest pain).  The Veteran did not appeal. 

2.  Evidence relevant to the Veteran's claim received since the August 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 2007 rating decision denying a claim of service connection for a heart disability (claimed as chest pain) is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since August 2007 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 
For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

First, the Board finds that the Veteran is required to submit new and material evidence to reopen her case.  In addition to her claim for direct service connection, the Veteran has indicated that her claimed heart disability (previously claimed as chest pain) was either caused or aggravated by her service-connected peripheral artery disease, hypertension, and nephrolithiasis.  As this is a new theory of entitlement for the same heart disability (previously claimed as chest pain) that was the subject of the August 2007 denial, the claim of secondary service connection is not a new claim.  Boggs, 520 F.3d at 1335.  Therefore, new and material evidence is required to reopen the claim despite the new theory of causation advanced by the Veteran.  See Roebuck, 20 Vet. App. 307.

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted.  The RO last finally denied reopening of the Veteran's claim for service connection for a disability manifested by chest pain in August 2007.  The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period.  Therefore, the August 2007 decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in August 2007 consisted of the Veteran's service treatment records, VA and private medical records, and the Veteran's lay statements.  The evidence did not show that the Veteran had a current diagnosis of a heart disability or any disability manifested by chest pain.  Evidence received since the August 2007 rating decision includes VA treatment records, additional private treatment records, additional lay statements from the Veteran and other lay persons concerning the presence of a heart condition.  Of particular note are VA treatment records showing that the Veteran was hospitalized from December 28, 2009 to January 4, 2010 due to emboli with tachycardia, left ventricular dysfunction with pulmonary edema.  She received a discharge diagnosis of congestive heart failure and pulmonary edema.  Additional VA treatment records show that the Veteran was again hospitalized from July 27, 2010 to July 28, 2010 for an implantable cardioverter-defibrillator (ICD).  As the evidence indicates that the Veteran has a heart disability, the Board finds this evidence is sufficient to reopen the Veteran's claim, as it raises the possibility of substantiating her claim. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  It is material as it addresses the previously unestablished fact of that the Veteran has a current heart disability.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for a heart disability is warranted.


ORDER

New and material evidence having been received, the claim of service connection for a heart disability, to include as secondary to service-connected peripheral artery disease, hypertension, and nephrolithiasis is reopened; the appeal is granted to this extent only.


REMAND

First, the Veteran contends that she has a heart disability (previously claimed as chest pain) that is related to service.  In the alternative, she contends that she has a heart disability as secondary to her service-connected disabilities of peripheral artery disease of the bilateral lower extremities, hypertension, and nephrolithiasis.  See April 2010 VA Form 21-4138.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).    Additionally, regardless of whether the Veteran's heart disability resolved at the time of the examination, the examiner should have opined as to whether there was a nexus between hypertension and heart disease, to include congestive heart failure, at any time. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, service treatment records show that the Veteran was seen for atypical chest pain in October 2006.

During a May 2007 VA pre-discharge examination, the Veteran complained of chest pains since 2006.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The examiner found no pathology to render a diagnosis even though the Veteran's EKG was abnormal but was consistent with an EKG and stress test found within her service treatment records.

Post-service VA treatment records show that the Veteran was hospitalized from December 28, 2009 to January 4, 2010 due to emboli with tachycardia, left ventricular dysfunction with pulmonary edema.  She received a discharge diagnosis of congestive heart failure and pulmonary edema.  Additional VA treatment records show that the Veteran was again hospitalized from July 27, 2010 to July 28, 2010 for an implantable cardioverter-defibrillator (ICD).

In October 2010, the Veteran was afforded a VA examination in relation to her claim.  Cardiac examination findings revealed no evidence of congestive heart failure or pulmonary hypertension.  Pulmonary examination findings revealed no evidence of abnormal breath sounds.  The examiner diagnosed the Veteran with chest pain of an unclear etiology and idiopathic dilated cardiomyopathy.  He further opined that the Veteran's chest pain was not due to a heart condition secondary to [service-connected] peripheral artery disease, hypertension or nephrolithiasis; and likewise was not exacerbated by peripheral artery disease, hypertension or nephrolithiasis.  He stated that while the etiology of her chest pain was unclear, her only known cardiac condition was her idiopathic dilated cardiomyopathy, which he noted as a condition that did not cause chest pain.  The examiner stated that her idiopathic dilated cardiomyopathy was not caused by peripheral artery disease, hypertension or nephrolithiasis and was likewise not aggravated by those conditions.  Such conditions also did not aggravate cardiomyopathy.  He continued to state that while it was possible that hypertension could aggravate the cardiomyopathy, it would have to be long standing hypertension that was poorly controlled, but that there was little evidence to suggest this was the case.  The examiner indicated that baseline manifestations of idiopathic cardiomyopathy would be the same as that for any type of congestive heart failure, such as shortness of breath with exertion, pedal edema, orthopnea and paroxysmal nocturnal dyspnea.  The natural progress of idiopathic cardiomyopathy would be a steady worsening of symptoms.  The examiner pointed out that if there was an aggravating condition such as hypertension, such symptoms would rapidly progress in the face of uncontrolled hypertension, and there was no evidence to suggest that the Veteran's condition or symptoms had rapidly deteriorated or that her hypertension had been uncontrolled.  The examiner noted that there was some evidence that her condition had been aggravated, however, by her recent pulmonary embolus, as manifested by a decline in her exercise tolerance immediately subsequent to that event.  Therefore, he opined that the Veteran's hypertension had not aggravated her cardiomyopathy.  

In February 2011, the Veteran underwent a VA QTC examination.  The Veteran reported being diagnosed with hypertension in June 2007.  She described current symptoms of dizziness, blurred vision, and headaches.  She reported that she had been on medication since 2005 and that her current treatment had been poor.  The Veteran further reported that her hypertension had caused her heart failure and shortness of breath.  Upon examination, the examiner indicated that there was no change in the Veteran's diagnosis of hypertension.  He concluded that as a result of the Veteran's hypertension, she had residual heart problems evidenced by a surgical scar from placement of the implanted defibrillator and to include a diagnosis of congestive heart failure.

Although the October 2010 VA examiner provided a detailed opinion, the Board finds that such opinion is inadequate as the examiner did not provide an opinion on direct service connection.  Furthermore, the October 2010 VA opinion must be reconciled with the February 2011 VA opinion as it is unclear whether the Veteran has a heart disability, namely congestive heart failure, which is proximately due to or the result of her service-connected disabilities, specifically that of hypertension.  Accordingly, the Board finds that another examination and opinion would be helpful in reconciling the differing opinions.  

Next, hyperlipidemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Thus, in order for the Veteran's hyperlipidemia to be eligible for service connection, her hyperlipidemia must be evidence of an underlying disability or result in or aggravate another disability.  In this case, the Veteran is alleging that her hyperlipidemia is aggravating her service-connected hypertension. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been afforded a VA examination with respect to her claim of entitlement to service connection for hyperlipidemia.  In addition, no treating physician has opined as to any relationship between her hyperlipidemia and her service-connected hypertension.  As it remains unclear to the Board whether the Veteran's hyperlipidemia caused or aggravated her development of hypertension, or any other cardiovascular disorder, the Board finds that a remand for an examination and etiological opinion is necessary in order to fairly decide the merits of her claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, an effort should be made to obtain any records pertaining to ongoing medical treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After associating all outstanding pertinent records with the claims file, schedule the Veteran for VA examination(s) in order to evaluate her service-connected hypertension, peripheral artery disease, or nephrolithiasis, and to ascertain the nature, extent, onset and etiology of any heart condition, to include congestive heart failure.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, and all pertinent findings reported.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All findings and conclusions should be set forth in a legible report.  Specifically, the VA examiner should address the following:  

a) Provide a comprehensive report discussing the current severity of the Veteran's hypertension, peripheral artery disease, or nephrolithiasis.

b) Provide a diagnosis for any cardiac disability found to be present.  

c) State whether it is as likely as not that any heart disability found to be present began in or is otherwise related to the Veteran's period of service.  The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of a cardiac condition, must still render a nexus opinion as to a prior diagnosis.  See McClain, supra.

d) State whether it is at least as likely as not that any heart disability found to be present, was caused by her service-connected hypertension, peripheral artery disease, or nephrolithiasis.

e) State whether it is at least as likely as not that any heart disability found to be present, was caused, or underwent a permanent increase in severity due to the service-connected hypertension, peripheral artery disease, or nephrolithiasis.

The examiner must reconcile any opinion given with the October 2010 and February 2011 VA opinions provided.

3. After completion of the above, schedule the Veteran for an examination for the purpose of ascertaining whether her hyperlipidemia is etiologically related to her service-connected hypertension, and whether her hyperlipidemia has resulted in or aggravated another disability.  The claims file must be reviewed by the examiner and the examination report should reflect that review.  

The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current hyperlipidemia is etiologically related to her service- connected hypertension, and whether it is as likely as not that her elevated cholesterol and triglycerides have resulted in or aggravated another disability, to include any cardiovascular disability.  The examiner should determine the approximate date of onset of the Veteran's hyperlipidemia, and the effect of the elevation on her development of cardiovascular disease, or any other related disability.  

	(CONTINUED ON NEXT PAGE)


The rationale for the opinions must be provided.

4. After completion of the above, the AOJ should readjudicate the issues on appeal based on the entirety of the evidence.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and her representative should be given opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


